ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: Amendment filed on 02/09/2021.  
In the current Amendment, the claims 1, 13 and 20 have been amended. Claims 1-20 are pending. Claims 1, 13 and 20 are independent claims.

Allowable Subject Matter
4.	Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 13 and 20 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference von Graf (USPGPUB 2012/0143952) (hereinafter vonGraf) discloses determining an enjoyment level for the user at the event (see [0076] and Fig. 3, Task rating 350 is an task attribute that can be used to describe the rating associated with a given task. For example, the task creator can choose to assign a rating to a task that would allow others, including event participants and other event creators that might use the task in their own events, to quickly grasp the nature of the task. Task rating 350 may be in indicator of task difficulty (e.g., "easy," "medium," or "hard" difficulty) or an indicator of task enjoyment (e.g., "dull," "boring," "engaging," or "fun"); thus, the enjoyment level is determined);
The reference LaFauci et al. (US PGPUB 2009/0157515) (hereinafter LaFauci) discloses comparing a biometric scan with a ”baseline biometric reading” upon 
The reference Pantaliano et al. (US PGPUB 2013/0080348) (hereinafter Pantaliano) discloses retrieve prior user action parameters for the user at prior events attended by the user, wherein the prior user action parameters comprise biometric readings at the prior events; compare the user action parameter to the prior user action parameters (see Fig. 8 and [0394]-[0410], step 302, storing different event records for different events [e.g., includes prior events]; step 304, for each event record, receiving a plurality of feedback indicia arrays; step 310, comparing the tentative milepost times for each feedback indicia array; see [0038] for biometric sensor; see [0178] enable the server system 18 to suggest events 30 to the observer based on what he has observed, evaluated and enjoyed in the past).
The reference Lee et al. (US PGPUB 2014/0304014) (hereinafter Lee) discloses that a number of times media content is shared with at least one other user; thus Lee teaches “…further based on a mitigation of a decrease in the enjoyment level based on the application information” based on the above interpretation (see [0035] content generated for events; see [0047] number of times the content has been shared which is the number of online interactions performed by the user scrapped; the times the content has been shared is determined from the online platform which is scrapped or identified for the event).  
vonGraf as modified by LaFauci, Pantaliano and Lee fails to clearly teach or fairly suggest the combination of all limitations, specifically, the combination doesn’t teach amended new limitations as recited in the independent claim 1 as shown below. 
gather a baseline biometric reading of a user of the mobile device at a first location outside of a venue at which the user has a ticket for an event via the biometric sensor device; 
gather an event biometric reading of the user at a second location inside the venue during the event via the biometric sensor device; 
in response to the mobile device leaving the venue at a point in time during the event, obtain application information associated with a time proximate the point in time during the event from at least one application operating on the mobile device; and 
obtain an enjoyment level indicator of an enjoyment level for the user at the event, the enjoyment level determined based on a comparison of the event biometric reading to the baseline biometric reading and further based on a mitigation of a decrease in the enjoyment level based on the application information associated with the time proximate the point in time during the event providing a mitigating reason for the mobile device to leave the venue at the point in time during the event.  

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (JESSICA) JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179